
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 275
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Mr. Murphy of
			 Connecticut submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that all public elementary schools and public secondary schools
		  should display a copy of the Declaration of Independence, the Constitution, and
		  the Bill of Rights.
	
	
		Whereas the Declaration of Independence expresses the
			 principles of American government that provide the basis for our constitutional
			 order and the Constitution and the Bill of Rights provide the framework for
			 American law and governmental organization;
		Whereas the Founding Fathers wrote these documents in
			 order to establish the rights and limitations of Government and to ensure the
			 American people such treasured liberties as freedom of speech, due process, and
			 equality under the law;
		Whereas civil knowledge promotes political participation
			 and support for democratic values;
		Whereas 67 percent of adult Americans believe that “it is
			 absolutely essential for ordinary Americans to have a detailed knowledge of
			 their constitutional rights and freedoms”;
		Whereas, in contrast, only 16 percent of adult Americans
			 believe they have a detailed knowledge of the Constitution;
		Whereas a National Center for Education Statistics
			 (hereafter in this preamble referred to as the NCES) study
			 asserted that an eighth grade student functioning at the most basic level
			 should be able to identify fundamental principles and values of American
			 democracy, such as federalism, the separation of powers, checks and balances,
			 government by the consent of the governed, and individual
			 rights;
		Whereas such study also asserted that such student
			 should understand that the Declaration of Independence and the United
			 States Constitution including the Bill of Rights and other Amendments are
			 sources of these ideas and that these students should be able to
			 explain why it is important that citizens share the values and principles
			 expressed in the nation’s core documents, and they should understand functions
			 of elections, political parties, and interest groups in a democratic
			 society;
		Whereas one out of every three eighth grade students
			 cannot identify and explain such basic constitutional principles, and only 22
			 percent of eighth grade students are actually proficient in their understanding
			 of the Constitution;
		Whereas the NCES therefore has called upon State and
			 Federal policymakers to both “increase the amount of federal funding made
			 available to states for civic education” and to “promote civic responsibility
			 and engagement through actions and words”;
		Whereas the NCES further requested in their report that
			 Congress supply students with “materials about democratic institutions”;
		Whereas, according to the Carnegie Corporation, 40
			 State constitutions presently mention the importance of civic literacy among
			 students and 13 State constitutions express that the central purpose of their
			 educational system is to promote good citizenship, democracy, and free
			 government; and
		Whereas students should be educated about the Declaration
			 of Independence, the Constitution, and the Bill of Rights in the public school
			 system, in order to better understand the ideals articulated within them and to
			 become full and conscientious citizens: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that all public elementary schools and public secondary schools
			 should display, in a clear and conspicuous location, a copy of the Declaration
			 of Independence, the Constitution, and the Bill of Rights.
		
